--------------------------------------------------------------------------------

 
Exhibit 10.1

 

logo [firstwavelogo2.jpg]         LICENSE AGREEMENT Firstwave Technologies, Inc.
Overlook III, Suite 1000   2859 Paces Ferry Road Atlanta, GA 30339 USA

 
 
This License Agreement (“Agreement”), entered into between M1 Global Solutions,
Inc. (“Licensee”) and Firstwave Technologies, Inc. (“Firstwave”), covers the
following products to be licensed by Licensee: Firstwave CRM 2005.1 data model
and associated documentation, which has been installed on a server in Licensee’s
possession and is more fully described in the Appendix attached hereto and
incorporated herein by this reference (“Program Products” or “Licensed
Program”).



1.
LICENSE



1.1
Grant of License. Firstwave grants to Licensee a nonexclusive, worldwide,
perpetual, irrevocable, fully paid (upon payment of the fees set forth in
Section 3.1) and non-assignable (except pursuant to a change of control as
described in Section 9.1), license, with subljcensing rights, to: (i) use the
Program Product(s); (ii) make copies of the Program Product(s), and (iii) modify
Program Products, and make derivative works therefrom as necessary (in
Licensee’s discretion) for Licensee’s use related to the license granted herein.
The foregoing license shall include such rights with respect to the Program
Products as described above and shall apply to all program code, documentation,
training materials, and enhancements embodying or related to the Program
Products, and shall.further include the right to practice any patent rights
incorporated in or associated with such Program Products or necessary for their
use or modification.



1.2
Restrictions. Subject to Section 1.3, Firstwave reserves all rights not
expressly granted herein. Except as set forth in this Agreement, no express or
implied license or right of any kind is granted to Licensee regarding the
Program Products.



1.3
Firstwave will have no rights to any of the derivative works produced by
Licensee from the Licensed Program. Licensee shall own all right, title and
interest in and to such derivative works and/or to any developments or
inventions it develops utilizing the Licensed Program (subject to Firstwave’s
ongoing rights in the Licensed Program itself).




2.
DELIVERY, INSTALLATION AND SUPPORT SERVICES



2.1
Delivery. Firstwave has electronically delivered the Licensed Program to the
Licensee and Licensee accepts the Program as delivered. .



2.2
Support Services. Upon request and payment therefore by Licensee, Firstwave
agrees to provide support services in accordance with the Support Agreement
which may be separately executed by the parties.




3.
FEES AND PAYMENT



3.1
Fees. Licensee shall be entitled to the Program Products upon payment of a one
time license fee of $150,000 due with the execution of this Agreement.



3.2
Taxes. The amounts due to Firstwave are net amounts to be received by Firstwave,
exclusive of certain duties, tariffs and assessments imposed or levied by any
government or governmental agency, and are not subject to offset or reduction
because of any costs, expenses, taxes, duties, withholdings, assessments, or
liabilities incurred by Licensee or imposed on Firstwave in the performance of
this Agreement or otherwise due as a result of this Agreement. Any claimed
exemption from or self payment of such taxes, duties or tariffs must be
supported by proper documentary evidence delivered to Firstwave.






4.
TITLE, CONFIDENTIALITY AND NONDISCLOSURE



4.1
Ownership. Licensee acknowledges that Firstwave owns all right, title and
interest in or represents that it has rights to sublicense the Licensed Program,
including, without limitation, all worldwide copyrights, trade secrets,
trademark, patents, confidential and proprietary rights therein. Nothing herein
gives Licensee any right, title or interest in the Licensed Program other than
Licensee’s limited express rights as set forth in Section 1 of this Agreement.
Notwithstanding the foregoing, as set forth in Section 1.3, Firstwave will have
no rights to any of the derivative works produced by Licensee from the Licensed
Program.




4.2
Confidentiality and Nondisclosure. Licensee acknowledges that the Licensed
Program contains Proprietary Information (defined below) belonging to Firstwave,
and Licensee and its Users shall keep the Licensed Program confidential and
shall not disclose or otherwise reproduce, distribute, transmit, transfer or
disclose the Proprietary Information, directly or indirectly, in any form, by
any means or for any purpose, to anyone other than Licensee’s licensed Users.
Licensee must not remove or destroy any proprietary markings of Firstwave.
Licensee shall not permit anyone except its licensed Users to have access to the
Licensed Program. Except for archive purposes, Licensee shall not make or permit
others to make copies of or reproduce any part of the Licensed Program in any
form without the prior written consent of Firstwave. Licensee will exercise at
least the same standard of care in protecting the confidentiality of the
Firstwave Proprietary Information as it does with its own proprietary
information. Licensee shall employ reasonable measures to ensure that Firstwave
Proprietary Information is not made available or disclosed by Licensee or by any
of its Users to any other party. Under no circumstances shall Licensee disclose
or disseminate Firstwave Proprietary Information to a competitor of Firstwave.
Licensee shall hold Firstwave harmless against any loss, cost, expense, claim or
liability resulting from Licensee's breach of this non-disclosure obligation.
The non-disclosure restrictions herein shall apply during the term hereof and
for a period of five (5) years thereafter; provided that the restrictions shall
continue to apply thereafter with respect to any Trade Secret information, for
so long as such information retains its trade secret status. Upon termination of
this Agreement, Licensee shall deliver to Firstwave all material furnished by
Firstwave pertaining to the Licensed Program and shall also warrant in writing
that all copies


LICENSE AGREEMENT
CONFIDENTIAL

1

--------------------------------------------------------------------------------

LICENSE AGREEMENT

thereof have been returned to Firstwave or destroyed. For purposes hereof,
“Proprietary Information” includes Confidential Information and Trade Secrets;
“Confidential Information” means information that is provided to or obtained by
Licensee that is valuable to Firstwave and not generally known by the public,
but which does not rise to the level of a Trade Secret; and “Trade Secret” means
information which derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use.



5.
WARRANTY, REMEDY, INDEMNIFICATION AND DISCLAIMER



5.1
Limited Warranties. Firstwave warrants to Licensee that: (i) Firstwave has the
right to grant the license described in this Agreement; and (ii) for a period of
ninety (90) days from the date of the first delivery of the Licensed Program
that the Licensed Program will operate substantially in accordance with the
Documentation published by Firstwave for the Licensed Program and does not
infringe a valid U.S. copyright, patent or trade secret, provided that Licensee
has given Firstwave written notice of any performance failure within the ninety
(90) day warranty period.



5.2
Remedy and Indemnification. Licensee’s sole and exclusive remedy for any claim
of breach of the limited warranty set forth in Section 5.1 is that Firstwave
shall either modify or replace the nonconforming Licensed Program so that the
Licensed Program substantially conforms to such Documentation. Firstwave will
defend, indemnify and hold harmless Licensee against claims that the Program
Product(s) infringe a valid U.S. copyright, patent or trade secret. If Firstwave
determines that the Program Product is likely to or if the Program Product is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to infringe a U.S. copyright, patent or trade secret, Firstwave
will have the option, in Firstwave's sole discretion, to elect one or more of
the following: (i) replace such Program Product, or (ii) modify such Program
Product to make it non-infringing. The right of indemnification set forth in
this section only applies if: (a) Licensee provides Firstwave written notice of
such claim or cause of action upon which Licensee intends to base a claim of
indemnification hereunder within thirty (30) days of the claim or cause of
action (or longer so long as not prejudicial to Firstwave’s rights or defense
with respect to the claim); (b) Firstwave is given sole control of the defense
and all related settlement negotiations relating to such claim or action; (c)
Licensee provides reasonable assistance and cooperation to enable Firstwave to
defend the action or claim hereunder; (d) Licensee refrains from making
prejudicial statements associated with such action or claim without the prior
written consent of Firstwave; and (e) the claim or cause of action is not based
on changes or modifications made or specifications provided by Licensee or a
combination of the Program Product with other third party products. Firstwave
shall have no liability for any claim based on improper use or modification of
the Program Product(s) other than as specified herein or for the use of third
party software either independently or in association with the Program Product.
This Agreement states Firstwave's entire liability and Licensee's exclusive
remedy for any claim of infringement.



5.3
Exclusions. The warranties given under Section 5.1 and the remedies and
indemnification provided under Section 5.2 will become void and of no effect in
the event that Licensee without the prior written consent of Firstwave: (i)
makes any modification or alteration to the Program Product(s) or any other
software program necessary for the operation of the Program Product(s) on the
technical platform as described in the documentation (the “Technical Platform”),
and absent such modification or alteration, no breach would exist; or (ii)
transfers the Program Product(s) to any computer system other than the Technical
Platform or as may be permitted hereunder. Firstwave does not warrant that the
Program Product(s) will meet Licensee’s requirements, that the Program
Product(s) will operate in the combinations which Licensee may select for use,
that the operation of the Program Product(s) will be uninterrupted or
error-free, or that all Program Product errors will be corrected. In the event
Licensee notifies Firstwave of an error and after investigation Firstwave
determines the error to be caused by hardware and/or software not sold or
licensed to Licensee by Firstwave, or by incorrect procedures used by Licensee
or a third party, Licensee shall reimburse Firstwave at Firstwave’s then current
rate for all costs incurred in such investigation.



5.4
Disclaimer. EXCEPT AS EXPRESSLY SET FORTH ABOVE, NO WARRANTY, CONDITION,
UNDERTAKING OR TERM, EXPRESS, OR IMPLIED, STATUTORY OR OTHERWISE, AS TO THE
CONDITION, QUALITY, DURABILITY, PERFORMANCE, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF THE LICENSED PROGRAM PROVIDED HEREUNDER OR AS TO ANY THIRD
PARTY HARDWARE OR SOFTWARE IS GIVEN OR ASSUMED BY FIRSTWAVE AND ALL SUCH
WARRANTIES, CONDITIONS, UNDERTAKINGS AND TERMS ARE HEREBY EXCLUDED.

 

--------------------------------------------------------------------------------


6.
LIMITATION OF LIABILITY



6.1
General Limitations. Each party acknowledges and agrees that in no event shall
the other, its subsidiaries, or any of their respective officers, directors,
employees, shareholders, agents or representatives, be liable to Licensee for
any indirect, incidental, consequential, or exemplary damages or loss of
goodwill caused or alleged to be caused by any Licensed Program provided
hereunder or the performance or non-performance of any Licensed Program or
services or other obligation hereunder, including the failure of essential
purpose, even if such party has been notified of the possibility or likelihood
of such damages occurring. Nothing in this Agreement shall be construed to
impose liability on Firstwave for acts or omissions of the manufacturer, vendor
or licensor of the non-Firstwave software. Firstwave shall not be liable for any
damages caused by delay in shipment, installation or furnishing of any Licensed
Programs, software or services under this Agreement, and in no event shall
either party be liable for loss of revenues, savings or profits. No action
arising out of any claimed breach of the Agreement or otherwise relating hereto
may be brought more than one (1) year after the cause of action arises. The
aggregate liability for claims arising hereunder or otherwise related hereto
shall under no circumstances exceed the amount paid to Firstwave by Licensee
hereunder. The foregoing limitations of liability set forth in this Section 6.1
shall not apply to the infringement indemnity set forth in Section 5.2.

 
6.2
Allocation of Risks. Licensee is a sophisticated purchaser and acknowledges and
agrees that the allocation of risks in this Agreement are reflected in the fees
and other charges provided under this Agreement, that Firstwave is unable to
test the Program Product(s) under all possible circumstances, that Firstwave
cannot control the manner in which Licensee shall use the Program Product(s),
and that the allocation of risks under this Agreement are reasonable and
appropriate under the circumstances.



7.
LICENSEE’s RESPONSIBILITIES. As between Licensee and Firstwave and subject to
the obligations of License and Firstwave as otherwise specified in this
Agreement, Licensee shall be solely responsible (at its own expense) for the
following:


LICENSE AGREEMENT
CONFIDENTIAL

2

--------------------------------------------------------------------------------

LICENSE AGREEMENT



 

a.
Selection of software and other products, including the Program Product(s), to
achieve Licensee's intended results;

 

b.
The use, operation, maintenance and support of the Technical Platform and its
other hardware, peripherals, third party operating systems, and third party
software;

 

c.
The results obtained from use and operation of the Program Product(s);

 

d.
Providing and maintaining the appropriate Technical Platform for the Program
Product(s) and maintaining back-up and disaster recovery procedures and
facilities; and

 

e.
All data entry and loading of data and maintaining back-up or archival copies
thereof.




8.
TERM AND TERMINATION



8.1
Term. The term of this Agreement shall commence on the Effective Date as and
shall continue in perpetuity unless earlier terminated as provided herein.



8.2
Termination. Either party may terminate this Agreement at any time upon giving
written notice as follows: (i) upon mutual agreement of the parties; (ii) in the
event that the other party fails to discharge any obligations or remedy any
material default under this Agreement for a period of sixty (60) days after the
notifying party has given the other party written notice specifying such
material failure or default, and such failure or default is not cured during
this sixty (60) day period.



8.3
Post-Termination Obligations. Upon termination of this Agreement for any reason,
all rights and licenses granted by Firstwave hereunder shall immediately cease,
and Licensee shall immediately return to Firstwave all Firstwave property,
including, without limitation, the Program Product(s) and all Proprietary
Information of Firstwave, and all copies thereof. Upon return of such materials,
Licensee shall provide Firstwave with a signed written statement certifying that
it has returned all Firstwave property to Firstwave and complied with its
post-termination obligations.



8.4
Survival of Terms. Upon termination of this Agreement, the provisions of this
Agreement providing for payment of fees and expenses to Firstwave (Section 3),
Title, Confidentiality and Nondisclosure (Section 4), Limitation of Liability
(Section 6), Post-Termination Obligations (Section 8.3), the General Provisions
(Section 9), and other applicable provisions of this Agreement concerning the
ongoing interests of the parties shall continue and survive in full force and
effect.

 

--------------------------------------------------------------------------------


9.
GENERAL PROVISIONS



9.1
Assignment. This Agreement and all rights and obligations may not be assigned in
whole or in part by either party without the prior written consent of the other,
except the rights and obligations of either party may be assigned to another
entity in connection with a reorganization, merger, consolidation, acquisition
or other restructuring involving all or substantially all of the voting
securities and/or assets of the assigning party.



9.2
Compliance with Laws. Licensee will strictly comply with all applicable laws and
regulations of the countries in which the Licensed Programs are licensed and
relating in any way to Licensee’s performance under this Agreement. 



9.3
Dispute Resolution. The parties shall first attempt to settle a dispute through
the chief operating officers of the respective entities. If the dispute is not
resolved by these parties, both parties agree to submit to binding arbitration.
In such case, both parties agree to the appointment of three (3) arbitrators,
with one arbitrator selected by each party, and the third selected by the
American Arbitration Association (“AAA”). The arbitration shall be conducted in
Atlanta, GA in accordance with the rules, regulations and procedures of the AAA,
and the decision of the arbitration panel shall be final and binding on both
parties.



9.4
Export. In the event this Agreement provides for the export of any of the
Program Product(s) outside the United States, Licensee shall be solely
responsible for compliance with all applicable United States export laws, rules
and regulations. Licensee agrees to keep such books and records and to take
other actions as may be required by such applicable laws, rules and regulations.



9.5
Force Majeure. Neither Firstwave nor Licensee shall be liable for failure to
perform any of its respective obligations hereunder if such failure is caused by
an event outside its reasonable control, including, without limitation, an Act
of God, war, or natural disaster. 




9.6
Governing Law. This Agreement and all agreements, addenda, amendments,
supplements and schedules hereto shall be governed by and construed in
accordance with the laws of the State of Georgia, USA without regard to its
rules regarding conflict of laws. Subject to the foregoing provisions, the
Licensee hereby irrevocably consents to the jurisdiction of the state and
federal courts in the State of Georgia, U.S.A.




9.7
Independent Parties. This Agreement shall not be construed to create any
employment relationship, partnership, joint venture or agency relationship or to
authorize any party to enter into any commitment or agreement binding on the
other party.




9.8
Notices. All notices required to be given hereunder shall be given in writing
and shall be delivered either by hand, by certified mail with proper postage
affixed thereto, or by facsimile (with confirmation copy sent by certified mail)
addressed to the signatory at the address set forth in the Asset Purchase
Agreement, or such other person and address as may be designated from time to
time in writing. All communications shall be deemed received by the other party
upon the date of actual receipt (or refusal) of delivery. 


LICENSE AGREEMENT
CONFIDENTIAL

3

--------------------------------------------------------------------------------

LICENSE AGREEMENT




9.9
Publicity. The parties agree that Firstwave may utilize and otherwise publish
Licensee’s name and other information relating to this relationship without
Licensee’s consent provided such information is not proprietary information or
otherwise prohibited under the terms of this Agreement.




9.10
Severability. If any provision hereof is declared invalid by a court of
competent jurisdiction, such provision shall be ineffective only to the extent
of such invalidity, so that the remainder of that provision and all remaining
provisions of this Agreement shall be valid and enforceable to the fullest
extent permitted by applicable law.




9.11
Waiver. No delay or failure in exercising any right hereunder and no partial or
single exercise thereof shall be deemed to constitute a waiver of such right or
any other rights hereunder. No consent to a breach of any express or implied
term of this Agreement shall constitute a consent to any prior or subsequent
breach.




9.12
Entire Agreement. This Agreement and any addenda or amendments thereto, if any,
attached hereto represent the entire understanding between the parties with
respect to the subject matter set forth herein and supersede all negotiations,
agreements, proposals, purchase orders, representations and understandings,
whether oral or written, between the parties. No modifications, alterations
additions or amendments to this Agreement shall be effective unless made in
writing as an addendum to this Agreement and signed by duly authorized
representatives of the parties.







IN WITNESS WHEREOF, Firstwave and Licensee have caused this Agreement to be
executed by their respective, duly authorized officers or representatives,
effective as of the Effective Date.




Firstwave Technologies, Inc.
Licensee: M1 Global Solutions, Inc.
       
 
     
By:          /s/ Richard T.
Brock                                                                     
By:        /s/ Michael
McChesney                                                    
        (Authorized Signature)
        (Authorized Signature)
            Richard T.
Brock                                                                         
        Michael
McChesney                                                        
        Name of Person Signing
        Name of Person Signing
   
        9/30/05                                                                                           
        CEO                                                             
        Date
        Title
   
_______________________________________________________
        9/30/05                                                                                    
          Date






LICENSE AGREEMENT
CONFIDENTIAL

4

--------------------------------------------------------------------------------

LICENSE AGREEMENT

Appendix




Program Products




[Attached and incorporated herein by reference.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


LICENSE AGREEMENT
CONFIDENTIAL

5

--------------------------------------------------------------------------------

